FILED
                            NOT FOR PUBLICATION                             DEC 02 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


HERNAN OROZCO,                                   No. 15-16047

               Plaintiff - Appellant,            D.C. No. 2:14-cv-01404-MCE-
                                                 CKD
 v.

EDMUND G. BROWN, Jr.,                            MEMORANDUM*

               Defendant - Appellee.


                   Appeal from the United States District Court
                       for the Eastern District of California
                  Morrison C. England, Jr., Chief Judge, Presiding

                           Submitted November 18, 2015**

Before:        TASHIMA, OWENS, and FRIEDLAND, Circuit Judges.

      Hernan Orozco, a civil detainee at Coalinga State Hospital, appeals pro se

from the district court’s judgment dismissing his petition for writ of mandamus

seeking transfer to a different prison hospital. We have jurisdiction under 28

U.S.C. § 1291, and we vacate and remand.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      The district court converted Orozco’s mandamus petition to a 42 U.S.C.

§ 1983 action, found it deficient, and granted leave to amend. Orozco instead filed

another petition for writ of mandamus. We vacate the dismissal order and remand

for the district court to provide Orozco with notice of the deficiencies in his § 1983

complaint and an opportunity to file a new § 1983 complaint with the benefit of

that notice. See Akhtar v. Mesa, 698 F.3d 1202, 1212 (9th Cir. 2012) (“[B]efore

dismissing a pro se complaint the district court must provide the litigant with

notice of the deficiencies in his complaint in order to ensure that the litigant uses

the opportunity to amend effectively.” (citation and internal quotation marks

omitted)).

      To the extent Orozco contends the district court failed to comply with this

court’s writ of mandamus, we disagree.

      VACATED and REMANDED.




                                           2                                      15-16047